[Cite as State ex rel. Lofton v. Clancy, 2020-Ohio-4570.]


                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE EX REL., JAQUISE LOFTON,                              :

                 Relator,                                   :
                                                                No. 109830
                 v.                                         :

JUDGE MAUREEN CLANCY,                                       :

                 Respondent.                                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT DISMISSED
                 DATED: September 18, 2020


                                           Writ of Mandamus
                                           Motion No. 540272
                                           Order No. 540906


                                             Appearances:

                 Jaquise Lofton, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James E. Moss, Assistant Prosecuting
                 Attorney, for respondent.

FRANK D. CELEBREZZE, JR., J.:

                   Relator, Jaquise Lofton, requests a writ of mandamus directing

respondent, Judge Maureen Clancy,1 to resentence him to properly advise him of his


       Relator named Judge Timothy E. McMonagle as respondent in his complaint.
        1

Pursuant to App.R. 29(C)(1), Judge Maureen Clancy, who currently holds the seat on the
appellate rights. Relator has an adequate remedy in the ordinary course of law.

Therefore, respondent’s motion to dismiss is granted, and relator’s complaint for

writ of mandamus is dismissed.

                        I. Factual and Procedural History

              According to the complaint filed July 15, 2020, relator was a criminal

defendant in three cases, Cuyahoga C.P. No. CR-09-521349-A, CR-09-523781-A,

and CR-09-525202-B. In 2010, he entered guilty pleas in these cases and was

sentenced. Relator asserts that respondent failed to advise him of his appellate

rights pursuant to Crim.R. 32(B)(2)-(B)(3). As a result, relator did not timely appeal

from these convictions. Relator asserts that on January 4, 2016, he filed a motion

for delayed appeal with this court, which was denied on January 21, 2016. The next

action he took to redress this claimed grievance was to file the instant action on

July 15, 2020. Relator seeks an order from this court requiring respondent to

resentence him to properly inform him of his appellate rights. Respondent filed a

motion to dismiss on August 3, 2020. There, she argued that relator was not entitled

to relief in mandamus based on the allegations made in the complaint. Relator did

not timely oppose the motion to dismiss.

                                  II. Law and Analysis

              The case is before us on respondent’s motion to dismiss. As such, this

court must take as admitted all material factual allegations in the complaint, and


common pleas court previously held by Judge McMonagle, was previously substituted as a
party pursuant to Civ.R. 25(D).
construe all reasonable inferences in favor of the nonmovant. State ex rel. Hanson

v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548, 605 N.E.2d 378 (1992).

In order to grant the motion and dismiss the complaint, “‘it must appear beyond

doubt from the complaint that the plaintiff can prove no set of facts entitling him to

recovery.’” Id., quoting O’Brien v. Univ. Community Tenants Union, 42 Ohio St.2d

242, 242, 327 N.E.2d 753 (1975).

                   Mandamus is appropriate when relators show by clear and

convincing evidence that (1) that they have a clear legal right to the requested relief,

(2) that respondents have a clear legal duty to provide the requested relief, and (3)

that they have no plain and adequate legal remedy. State ex rel. Kerns v. Simmers,

153 Ohio St.3d 103, 2018-Ohio-256, 101 N.E.3d 430, ¶ 5.

                   Lofton claims that he was entitled to an explanation of his appellate

rights when he was sentenced in his three criminal cases and that obligation has yet

to be fulfilled.

                   Crim.R. 32(B)(2) states in part, “After imposing sentence in a serious

offense, the court shall advise the defendant of the defendant’s right, where

applicable, to appeal or to seek leave to appeal the sentence imposed.” Crim.R.

32(B)(3) goes on to state,

       If a right to appeal or a right to seek leave to appeal applies under
       division (B)(1) or (B)(2) of this rule, the court also shall advise the
       defendant of all of the following:

       (a) That if the defendant is unable to pay the cost of an appeal, the
       defendant has the right to appeal without payment;
      (b) That if the defendant is unable to obtain counsel for an appeal,
      counsel will be appointed without cost;

      (c) That if the defendant is unable to pay the costs of documents
      necessary to an appeal, the documents will be provided without cost;

      (d) That the defendant has a right to have a notice of appeal timely filed
      on his or her behalf.

               Relator has alleged that these provisions apply to him. According to

this rule of criminal procedure, relator has a clear legal right to an explanation of his

appellate rights during sentencing.

               Relator claims he never received such an advisement, but he did not

attach portions of the transcript from his sentencing hearing to demonstrate that

the trial court failed to inform him of his appellate rights during his sentencing.

Relator did attach copies of the sentencing entries from his cases, which did not

include any mention of his appellate rights. He claims that an explanation of his

appellate rights must appear in the journal entries of sentence, and such a

notification was not incorporated into his sentencing entries. He concludes that, as

a result, he is required to be resentenced by respondent so that he may be properly

informed of his appellate rights. Construing this evidence in relator’s favor as we

must, this court will assume that relator was not informed of his appellate rights.

               However, relator’s claim that he is entitled to a writ of mandamus

does not immediately follow. Relator must have no adequate remedy in the ordinary

course of law to be entitled to relief in mandamus. State ex rel Kerns v. Simmers,

153 Ohio St.3d 103, 2018-Ohio-256, 101 N.E.3d 430, ¶ 5. Relator claims that he has
no adequate remedy because he filed a motion for delayed appeal, and that was

denied. Setting aside the fact that a motion for delayed appeal constitutes a remedy

that was available to relator, his claims that mandamus is available relies on State v.

Hunter, 8th Dist. Cuyahoga No. 92626, 2010-Ohio-657.

               In Hunter, after finding that a sentence that was imposed on an

appellant was void, this court went on to find that the appellant was not properly

informed of his appellate rights. Id. at ¶ 18. The Hunter court stated that the trial

court failed to inform Hunter of his appellate rights “under Crim.R. 32, including

the right to counsel. Therefore, the appropriate avenue of relief is for the trial court

to resentence Hunter advising him of these rights, thus reinstating the time within

which he may file a timely notice of appeal on the resentencing.” Id. at ¶ 22.

               Hunter actually demonstrates that relator has an adequate remedy at

law. State ex rel. Wright v. Cuyahoga Cty. Court, 8th Dist. Cuyahoga No. 96397,

2011-Ohio-2159, ¶ 3 (rejecting a claim premised on Hunter similar to the one

advanced by relator in the present action).

               Further, the Supreme Court of Ohio has recognized that a motion for

resentencing filed with the trial court is a proper means to address the failure of a

judge to advise criminal defendants of their appellate rights after the imposition of

sentence. State ex rel. Hill v. Navarre, Slip Opinion No. 2020-Ohio-4274, ¶ 8.

There, the court upheld the decision of the Sixth District Court of Appeals denying

a writ of mandamus, stating the relator “could have appealed [the judge’s] order
[denying a motion for resentencing] and obtained appellate review of whether he

had been properly informed of his appeal rights and of postrelease control * * *.” Id.

              These other avenues of relief establish that relator has or had an

adequate remedy at law. Accord Wright at ¶ 3. Whether or not used, an adequate

remedy in the ordinary course of law precludes relief in mandamus. State ex rel.

Phelps v. McClelland, 8th Dist. Cuyahoga No. 108021, 2019-Ohio-2448, ¶ 13, citing

State ex rel. Tran v. McGrath, 78 Ohio St.3d 45, 676 N.E.2d 108 (1997).

              Accordingly, respondent’s motion to dismiss is granted because

relator possesses an adequate remedy at law.          Relator’s request for writ of

mandamus is dismissed. Costs to relator. The clerk is directed to serve upon the

parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

              Writ dismissed.



_____________________________________
FRANK D. CELEBREZZE, JR., JUDGE

ANITA LASTER MAYS, P.J., and
RAYMOND C. HEADEN, J., CONCUR